Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The following FINAL Office Action is in response to applicant’s communication filed on 09/27/20201 regarding application 16/723,180. 

Status of Claims
	Claim(s) 1, 4-7, and 10-17 is/are currently pending and are rejected as follows.

Response to Arguments - 112(f)/112(d) Rejection
	Applicant’s arguments and amendments regarding the previously applied 112(f)/112(d) rejection have been fully considered and deemed persuasive
	Accordingly examiner withdraws the previously applied 112(f)/112(d) rejection.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered and deemed persuasive.
	Accordingly examiner withdraws the previously applied 101 rejection



Response to Arguments – Prior art rejection
	Applicant’s arguments in regards to the previously applied prior art rejection are rendered moot in view of the newly amended rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 6-7, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guarnieri (US 2019/0303437 A1) in view of Goel (US 2018/0349817 A1)
Claim(s) 1, 7, and 13 –
	Guarnieri discloses the following limitations:
at least one processor, (Guarnieri: Paragraph 5, "the invention relates to a system for generating a status report including risk assessment based on Natural Language Processing (NLP). The system comprising: a memory; and a computer processor connected to the memory.")
memory storing program code accessible to the at least one processor to execute the program code to perform: (Guarnieri: Paragraph 5, "the invention relates to a system for generating a status report including risk assessment based on Natural Language Processing (NLP). The system comprising: a memory; and a computer processor connected to the memory.")
A non-transitory computer-readable storage medium storing executable program code for performing a method (Guarnieri: Paragraph 4, “In general, in one aspect, the invention relates to a non-transitory computer readable medium (CRM) storing computer readable program code for generating a status report including risk assessment based on Natural Language Processing (NLP) embodied therein. The computer readable program code causes a computer to: receive a task status that includes a line of text; parse the line of text to generate a mark-up version of the line of text; calculate a sentence score of the mark-up version of the line of text; calculate an overall score of the task status based on the sentence score; store, in a memory, the task status including the mark-up version of the line of text, the sentence scores, and the overall score; receive a generation request for the status report”)
retrieving project status report data comprising unstructured natural language project status report data and quantitative project status report data from a data repository comprising natural language project status report data and quantitative project status report data; (Guarnieri: Paragraph 5, "and a computer processor connected to the memory. The computer processor: receives a task status that includes a line of text; parses the line of text to generate a mark-up version of the line of text; calculates a sentence score of the mark-up version of the line of text; calculates an overall score of the task status based on the sentence score")
storing the quantitative project status report data as part of the first time series (Guarnieri: Fig 3E; Paragraph 16, "Each task status (106) may include task information such as a date of input, a task identifier (task ID) that identifies the lines of text as a text status, and the task description. In one or more embodiments, the task information may further include a project identifier. .. "; Paragraph 18, "the task status (106) may be stored into the buffer (104) at any time. In one more embodiments, the NLP engine (114) may be configured with any suitable NLP method.")
determining, via artificial intelligence natural language processing, one or more project status perception identifiers and a score for each of the one or more project status perception identifiers based on a translation of the unstructured natural language project status report data into a set of structured numerical data (Guarnieri: Paragraph 21, "the NLP engine ( 114) may utilize any one or a combination of the above listed NLP methods to perform a scoring of each line of text in the task status ( I 06) to calculate a sentence score for each line of text. The 
and storing the determined score for each of the one or more project status perception identifiers as part of a second time series; (Guarnieri: Fig 3E; Paragraph 16, "Each task status (106) may include task information such as a date of input, a task identifier (task ID) that identifies the lines of text as a text status, and the task description. In one or more embodiments, the task information may further include a project identifier. .. "; Paragraph 18, "the task status (106) may be stored into the buffer (104) at any time. In one more embodiments, the NLP engine (114) may be configured with any suitable NLP method.")
communicating a visual representation of project status comprising: quantitative project status report data and the score for each of the one or more project status perception identifiers (Guarnieri: Figure 3A-3E; Paragraph 32, "In one or more embodiments of the invention, the status report engine (116) generates a status report that includes the retrieved task statuses (106)	with the highlighting and/or 
wherein the program code is further executable to perform the steps of: 
Guarnieri teaches natural language processing and the logging of time series data, however, it does not teach comparison of past information, nor the sending of an alert triggered by a variation exceeding a threshold. Goel teaches the following:
retrieving the first time series and the second time series to determine a variation in trend between the first time series and the second time series;  (Goel: Paragraph 123-125, "Time boxing: what transaction behavior is expected at particular points in time (e.g. driven by schedules, milestones, etc.)"; Paragraph 212, "An alternative variation of the heatmap visualization provides a view of how the risk level has varied across a project and how these trends differ between projects. Such a view allows executives to immediately grasp how the project is currently faring against how the project was previously proceeding. This is again a novel way of visualizing risk within a project and between projects.")
allocating a numeric variation measure to the determined variation in trend; (Goel: Paragraph 134, "The score would denote a metric of the distributions of these groups of similarity. For example, a high degree of similarity means that potentially not much variance exists which in tum makes risk scores")
comparing the numeric variation measure with a pre-determined threshold;  (Goel: Paragraph 227, "Such a heatmap may be used to compare and hire 
and communicating a project insight trigger to a downstream system responsive to the numeric variation measure exceeding the pre-determined threshold. (Goel: Paragraph 128, "The scores may be developed by a weighted linear combination of features including interaction terms and indicators that deal on whether thresholds have been reached ... "; Paragraph 268, "If policy violations are captured then workflows may be triggered to report and address violations. Similarly, if quality defects (and their respective severity based on defined thresholds) are detected, then assistive workflows may be triggered for propagation and assignment of these issues to other entities.")

Guarnieri teaches a method of natural language processing to determine status of a project based on processed risk which is cataloged and presented to a user in a visual representation. Goel teaches a method of analyzing risk based on natural language processing and previous work, based on categories such as time, budget and quality. At the time of applicant's filed invention, it would have been obvious to one of ordinary skill in the art to combine the method of Guarneri with the teachings of Goel as taught by Goel (Goel: Paragraph 4, "Accordingly, what is needed is the ability to manage risk and improve performance on both a short-term and long-term basis.")

Claim(s) 4 and 10
Guarnieri in view of Goel discloses the limitations of claims 1 and 7 
Guarnieri further discloses the following limitations:
wherein the project status perception identifiers are based on a sentiment analysis performed by the natural language processing module. (Guarnieri: Paragraph 19, "the NLP engine ( 114) may be configured to store instructions to perform known NLP methods such as natural language generation, morphological segmentation, sentence parsing, sentence breaking, word segmentation, sentiment analysis, terminology extraction, semantic search, named entity recognition (NER), machine learning, natural language programming, etc. that are used to process, interpret. .. ").

Claim(s) 6 and 12 –
Guarnieri in view of Goel discloses the limitations of claims 1 and 7 
Guarnieri further discloses the following limitations:
wherein the quantitative project status report data comprises one or more of: project red, amber or green status data; project schedule performance index data; project cost performance index data, project burn down rate data; and project story point data. (Guarnieri: Paragraph 30, "The highlighting and/or font color may represent a severity of a risk and/or importance of each task status (106) and may be based on the sentence score of each line of text in the task status (106). For example, assume that red is a color commonly associated with a highest severity (i.e., highest risk), highlighting or font color of red will be calculated for 

Claim 14 –
	Guarnieri in view of Goel discloses the limitations of claims 1
	Guarnieri further teaches the following:
wherein the natural language project status report data retrieved from the data repository is retrieved as unstructured natural language text. (Guarnieri: Paragraph 3, “The method comprising: receiving a task status that includes a line of text; parsing the line of text to generate a mark-up version of the line of text; calculating a sentence score of the mark-up version of the line of text; calculating an overall score of the task status based on the sentence score; storing, in a memory, the task status including the mark-up version of the line of text, the sentence scores, and the overall score; receiving a generation request for the status report, wherein the generation request comprises a search criteria; retrieving, in response to determining that the task status is associated with the search criteria, the task status, the sentence score, and the overall score from the memory; calculating a highlighting color of the task status based on the sentence score; generating the status report including a highlighted task status based on the highlighting color and the task status; and displaying the status report on a display.”)


Claim 15 –
Guarnieri in view of Goel discloses the limitations of claims 1 and 14
	Guarnieri further teaches the following:
wherein the unstructured natural language text comprises one or more from among: - written reports; - email text; - text from discussion threads or chats; or - written communication that qualitatively or subjectively communicates the status or health of a project (Guarnieri: Paragraph 16, “In one or more embodiments of the invention, the task status (106) may include one or more lines of text that describe a task description (e.g. a status and/or a state of a project, assignment, product, and personnel, etc.). The task status (106) may be obtained (e.g., downloaded, input, parsed, etc.) from any source (e.g., a web interface, email, input files, etc.). Each task status (106) may include task information such as a date of input, a task identifier (task ID) that identifies the lines of text as a text status, and the task description. In one or more embodiments, the task information may further include a project identifier (project ID) associated with the task description, a user identification (user ID) that identifies the user who generated the task status (106), a group identification (group ID) that identifies a group or team in the business associated with the task description, a division identification (division ID) that identifies a division within a business associated with the task, etc. This is exemplified in more detail below with reference to FIG. 3E.”)



Claim(s) 5, 11, and 16-17 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Guarnieri (US 2019/0303437 A1) in view of Goel (US 2018/0349817 A1) and Pinel (US 10574605 B2)

Claim(s) 5 and 11 –
Guarnieri in view of Goel discloses the limitations of claims 1 and 14
Guarnieri in view of Goel does not teach the following, however, Pinel discloses the following:
wherein the project status perception identifiers are based on a personality analysis performed by the natural language processing module. (Pinel: Column 3 lines 14-34, "sentiment analysis towards entities found in the message (persons, projects, or the like); psychological state: anger, anxiety, depression, emotional withdrawal, rigidity, impulsiveness, emotional instability, or the like; or personality insights: openness to experience, conscientiousness, extraversion, agreeableness, and neuroticism (the Big Five), personality and social characteristics, needs, values, or the like.")

Guarnieri teaches a method of natural language processing to determine status of a project based on processed risk which is cataloged and presented to a user in a visual representation. Goel teaches a method of analyzing risk based on natural language processing and previous work, based on categories such as time, budget and quality. Pinel teaches a method for understanding tone in electronic communications. At the time of applicant's filed invention, one of ordinary skill in the art would have combine the methods of Guarneri in view of Goel 

Claim 16 –
Guarnieri in view of Goel discloses the limitations of claims 1 and 14
	Guarnieri in view of Goel does not teach the following, however, Pinel discloses the following:
wherein the project status perception identifiers each comprise a sentiment, emotion, tone, or feeling, and a measure of an extent to which each sentiment, emotion, tone, or feeling is exhibited in the unstructured natural language text. (Pinel: Column 3 lines 14-34, "sentiment analysis towards entities found in the message (persons, projects, or the like); psychological state: anger, anxiety, depression, emotional withdrawal, rigidity, impulsiveness, emotional instability, or the like; or personality insights: openness to experience, conscientiousness, extraversion, agreeableness, and neuroticism (the Big Five), personality and social characteristics, needs, values, or the like.")

Guarnieri teaches a method of natural language processing to determine status of a project based on processed risk which is cataloged and presented to a user in a visual representation. Goel teaches a method of analyzing risk based on natural language processing and previous work, based on categories such as time, budget and quality. Pinel teaches a method 

Claim 17 –
Guarnieri in view of Goel and Pinel discloses the limitations of claims 1, 14, and 16
	Guarnieri in view of Goel does not teach the following, however, Pinel discloses the following:
wherein the sentiment. emotion. tone, or feeling, comprise at least one of: anger; fear; joy; sadness; analytical: confident: and tentative. (Pinel: Column 3 lines 14-34, "sentiment analysis towards entities found in the message (persons, projects, or the like); psychological state: anger, anxiety, depression, emotional withdrawal, rigidity, impulsiveness, emotional instability, or the like; or personality insights: openness to experience, conscientiousness, extraversion, agreeableness, and neuroticism (the Big Five), personality and social characteristics, needs, values, or the like.")

Guarnieri teaches a method of natural language processing to determine status of a project based on processed risk which is cataloged and presented to a user in a visual representation. Goel teaches a method of analyzing risk based on natural language processing 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624